REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  
The limitation of a sea-pen arrangement for farming fish, the sea-pen arrangement comprising:  a service unit with a plurality of shafts projecting downwards and provided with a pontoon at their lower portions; and a net forming a closed enclosure; at least one sea pen positioned in an outer area on the outside of two shafts; and a frame structure comprising an upper frame with a first fastening portion and a second fastening portion, a bottom frame and a fence fastened to the upper frame and the bottom frame, the frame structure being fastened to the service unit, and the frame structure surrounding the at least one sea pen in the outer area as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EBONY E EVANS/Primary Examiner, Art Unit 3647